department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date legend vv - w dollars x dollars y zz dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you meet the qualifications for exemption under sec_501 of the internal_revenue_code no for the reasons described below will you operate in a commercial non-exempt manner inconsistent with sec_501 of the irs code yes for the reasons given below are private interests being served prohibiting you from qualification under sec_501 c of letter cg catalog number 47630w the code yes for the reasons given below facts you submitted your application_for recognition of exemption from federal_income_tax under sec_501 of the code and requested classification as a publicly_supported_organization described in sec_509 and sec_170 on m your charter states you are organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under the sec_501 of the internal_revenue_code or corresponding section of any future federal tax code you further your purposes by e e e e e e acquiring distressed homes properties from government entities and individuals through purchase or donation and attending tax sales maintaining properties to city standards during transition_period by mowing clearing cleaning spraying and pruning packaging properties to provide housing for veterans seniors and individuals who require assisted living or constant care approving building plans of developer builder to ensure mission objectives are followed transferring property to developer builder at book_value which includes costs you incurred to purchase maintain and dispose_of the property the developer builder will be required to develop the property into private housing assisted living or constant care housing you will not provide housing instead you will provide lots in cooperation with housing assistance organizations and military veteran organizations you will sell the property to a developer builder who will then develop the property and sell it to the end user once the developer builder has been identified you will construct a contract that specifies the terms under which the property is deeded to the specified end user to accomplish your purposes you will acquire properties by one of two ways acquisition of property from private property owners you will solicit donations from private owners who have properties that are worth less than their debt or simply do not want their property you stated that the property owners have the following options let the government seize the property burn their property and try to collect insurance proceeds rent them to undesirables who do not maintain them a b c d abandon their property you plan to contact property owners of approximately v properties and encourage them letter cg catalog number 47630w to donate their unwanted property to your organization properties from private owners will be purchased or accepted as donations once you have identified individuals who wish to donate or sell their property and arrive at a verbal agreement to transfer the property you will prepare an offer to purchase real_estate next an account with a closing attorney will be opened and the same procedure as in all real_estate transactions will be followed you indicated that neither the city nor the county want to seize the properties because they will have to incur the cost to maintain them currently these properties are selling between w dollars about below county assessor's appraised value your organization will allow private owners an opportunity to donate the unwanted properties to your organization the benefits to the property owners will be a tax deduction at the county assessor's appraised value which is approximately twice the fair_market_value of the property in addition the property owners will not have their credit impacted by a possible foreclosure or property seizure acquisition of property through the e b program you will participate in the e b program to acquire the county’s unsellable properties in the d e c area there are thousands of properties each year that are sold at delinquent tax sales at many of the sales there are no bidders and the county will seek to donate the real_estate to charitable organizations these properties have been on the market for at least six months and the county considers them unsellable to acquire properties under this program an organization must e bea private nonprofit entity or adjoining property owner of the delinquent tax property pay the advertising notification and processing fee of x dollars pay the closing costs delinquent taxes owed on the property and the cost of recording the quit claim deed e e a nonprofit community development_corporation or an organizations that purchase properties through the e b program will receive the property free and clear of any and all encumbrances except for any and all easements of record and easements for all existing utility sanitary sewer and drainage facilities after the e f has accepted your request for a nominal consideration conveyance to purchase a property a e employee will complete the transfer of title after you have acquired properties as discussed above you will work with developers builders who will purchase the property from your organization to prepare it for use as low-income_housing once a developer builder has been identified your attorney will construct a contract that specifies the terms under which the property will be transferred developers builders will be required to construct new properties or remodeling existing properties for the purpose of providing homes for low-income individuals or war veterans in some instances you will work with charitable organizations to identify individuals in need of low-income_housing you will sell letter cg catalog number 47630w properties to developers builders who will then construct or remodel properties that will then be sold to the individuals who are in need of low-income_housing you plan to have the properties developed either individually or bundled by a developer builder you will receive the property at a cost that wiil allow it to pass to a developer builder at a significantly reduced price you will deed the properties to developers builders or end users with no profit however the developers builders will be required to pay any costs incurred by you to acquire maintain package the properties and sell donate the property approximately of your costs will be incurred to maintain the properties you will acquire the properties you will acquire are located in e c you provided statistical information of the area located within zip code z one of y different zip codes located in e c you have not provided any information to indicate that the areas where you will conduct your activities have been declared economically depressed or blighted law sec_501 of the code provides for recognition of exemption from federal_income_tax of organizations which are organized and operated exclusively for among other things charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for any of the purposes specified in sec_501 c unless it serves public rather than private interests thus an organization applying for tax exemption under sec_501 must establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to letter cg catalog number 47630w accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency revrul_76_419 1976_2_cb_146 held exempt an organization that purchased a blighted_area developed an industrial park in that area and encouraged businesses to locate new facilities in an economically distressed area because those activities provided more employment opportunities for low-income residents in the area furthered the charitable purpose of promoting social welfare by organizations designed to relieve the poor and distressed to lessen neighborhood tensions or to combat community deterioration revrul_77_111 1977_1_cb_144 involved two organizations the first was formed to increase business patronage in a deteriorated area by providing information on the area's shopping opportunities local transportation and accommodations the second organization's purpose was to revive retail sales in an area of economic decline by constructing a shopping center that would complement the area's existing retail facilities neither organization was held to be exempt the organizations both operated in a depressed area but neither limited their benefits to needy individuals or businesses in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations letter cg catalog number 47630w application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 of the code nor sec_1_501_c_3_-1 of the regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for exempt purposes but that you are operated in a commercial manner to acquire properties and sell the properties to developers builders at cost as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your activities provide a private benefit to donors of private properties and to developers builders donors will be allowed to assess the value of their donation at the county assessor’s book_value which is twice the actual selling_price of comparable properties developers builders will be able to purchase properties from your organization at a significantly reduced cost the developers builders will prepare the properties for private housing senior housing assisted care housing or nursing homes constant care facilities once the developers builders have completed work on the properties they will sell the properties to the end users you have not established that you are organized and operated for the benefit of public rather than private interests as required in regulation c -1 d ii your activities provide a material benefit to the private interests of donors and developers builders you are not operated exclusively for one or more exempt purposes as required under sec_1_501_c_3_-1 of the regulations selling properties at or below cost to developers builders is not in furtherance of an exempt_purpose you are not similar to the organization in revrul_76_419 above in that your activities are not conducted in an economically distressed area your activities are conducted throughout the e c area there is no evidence to support that e c is an economically distressed area you are similar to the organizations described in revrul_77_111 above in that your activities do not limit your benefits to needy individuals or businesses your activities provide a direct benefit to donors of private properties by allowing them to deduct their donations at approximately twice the fair_market_value of their properties your activities provide a direct benefit to developers builders by allowing them to purchase properties at significantly below fair_market_value as noted in b s w group and arlie foundation above the sale of properties to developers builders constitute a business ordinarily carried on as a commercial venture you will acquire maintain and sell properties at cost you will construct a contract that specifies the terms under which the property is deeded to the specified end user once the developer builder has completed the preparation of the property it will be sold to the end user the activities are similar to that of a for-profit real-estate development company although the properties may eventually be utilized by the poor or distressed the primary purpose of your activities will provide a material commercial benefit to developers builders you will receive the property at a cost that will allow you to pass it to a developer builder at a letter cg catalog number 47630w significantly reduced price due to the commercial benefit provided your activities are distinguishable from an exclusively charitable and educational_organization as noted in better business bureau of washington d c above the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you are organized and operated for a commercial purpose that is inconsistent with the requirements of sec_1_501_c_3_-1 of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest accompanied by the following declaration the statement of facts bullet must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power of letter cg catalog number 47630w attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations enclosure publication letter cg catalog number 47630w
